Citation Nr: 9908951	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to a permanent and total disability rating 
for pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 

Entitlement to post-traumatic stress disorder (PTSD) and 
entitlement to a permanent and total disability rating for 
pension benefits are addressed in the REMAND portion of the 
decision.  


FINDINGS OF FACT

1.  There is no current medical evidence of a skin condition.

2.  There is no medical evidence linking current hearing loss 
to service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim; that is, one that is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

I.  Skin Disorder

Neither service medical records nor other medical evidence of 
record establish the presence of any skin disorder.  "In the 
absence of proof of a present disability there can be no 
valid claim.  Our perusal of the record in this case shows no 
claim of or proof of present disability."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a current disorder, a claim for service 
connection is not well grounded.  

II.  Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz of 40 decibels or greater or when three 
of those frequencies are 26 decibels or greater or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

An audiological evaluation in March 1997 revealed pure tone 
thresholds, in decibels, that included the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
35
35
LEFT
35
35
50
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  The 
current medical evidence before the Board, as such, does not 
establish the presence of hearing loss in the right ear for 
VA purposes and, as such, does not provide competent evidence 
of a current disability.  

Although the VA examination in question does suggest the 
presence of hearing loss in the left ear, there is no 
competent evidence linking hearing loss in this case to 
service.  Service medical records in this respect do not 
document findings suggesting the presence of hearing loss in 
service.  Although a May 1969 entrance examination report 
notes the presence of 25 decibel thresholds at 500 and 4000 
Hertz, an April 1971 separation examination report 
characterizes the veteran's hearing as 15/15 in both ears.  
Service medical records, as such, offer no basis to conclude 
that the veteran experienced an overall deterioration of his 
hearing while in service. 

Further, the claims file does not reflect a medical opinion 
suggesting that any current hearing loss had its onset or 
otherwise is related to service.  Without any competent 
evidence of hearing loss in the right ear and without any 
competent evidence linking hearing loss to service, any claim 
for service connection for hearing loss is not well grounded.  
See Boyer v. West, 11 Vet. App. 477 (1998); Franzen v. Brown, 
9 Vet. App. 235 (1996); see also Hensley v. Brown, 5 Vet. 
App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin condition is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.  




REMAND

In response to a request from the RO for more specific 
stressor information, the veteran provided a statement in 
February 1997 that provides the name of someone allegedly 
killed during service, together with the date and location of 
the event.  The statement also includes a number of other 
dates, including the dates that his unit was forced to stay 
on top of a building.  This information was requested in a 
development letter from the RO.  However, the claims file 
does not reflect any attempt by the RO to verify the 
information that the veteran provided in his February 1997 
statement.  The RO should attempt to verify this information 
prior to any further action by the Board upon the veteran's 
claim.  

Development by the RO, if it includes a psychiatric 
examination, may lead to information relevant to the 
veteran's claim for pension benefits.  Therefore, the Board 
will defer any action on the veteran's claim for pension 
benefits pending the results of the development of the 
veteran's claim for service connection for PTSD.

Therefore, this claim is REMANDED for the following 
development:  

1.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents, as well as any 
stressor statements provided by the 
veteran, should be sent to USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  If a unit 
history is available for the unit the 
veteran was assigned to in Vietnam is 
available USASCRUR should be requested to 
furnish a copy of that unit history.

2.  Following the receipt of a response 
from USASCRUR, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  

3.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should reflect a review of 
all pertinent records associated with the 
claims file and include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a Supplemental Statement of the 
Case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

